DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 04/26/2022, has been entered.
Response to Amendment
	Claims 1-8 are withdrawn.
	Claims 9-15 and 17-20 maintain rejected.
	In view of the amendment, filed on 04/26/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 03/01/2022.
Objections of claim 15 and 17
Rejection of claim 15 under 35 U.S.C. 112(b)
Rejection of claims 9-12, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 2011/0187773) in view of Sakaida (US 2007/0132815)
Rejection of claims 13, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773) in view of Sachs et al. (US 6,146,567), Sakaida (US 20070132815), and Murphree et al. (US 20180126650).
Rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773) in view of Sakaida (US 20070132815) and further in view of Sachs (US 6,146,567)
Rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773) in view of Sakaida (US 20070132815) and further in view of Matusik et al. (US 20180056582)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 9 includes the limitation of “a build material distributor to successively deposit layers of build material into a build area” wherein the specification recites “the build material distributor (216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a scanning
carriage” (see Paragraph [0040] of Application). Therefore, the specification defines a build material distributor (216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a scanning carriage as corresponding structure for the claimed placeholder of “a build material
distributor”.
Claim 9 also includes the limitation “an agent distributor to selectively distribute a fabrication agent onto the layers of build material” wherein the specification recites “an agent distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery
agent” (see Paragraph [0033] of Application). Therefore, the specification defines an agent distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication
agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery agent as corresponding structure for the claimed placeholder of “an agent distributor”.
	Similarly, Claim 13 includes the limitation of “a build material distributor to successively deposit layers of build material into a build area” wherein the specification recites “the build material distributor
(216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a scanning carriage” (see Paragraph [0040] of Application). Therefore, the specification defines a build material distributor (216) may include a wiper blade, a roller, and/or a spray mechanism and may be coupled to a	 scanning carriage as corresponding structure for the claimed placeholder of “a build material distributor”.
Claim 13 also includes the limitation “an agent distributor to selectively distribute a fabrication agent onto the layers of build material” wherein the specification recites “an agent distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery agent” (see Paragraph [0033] of Application). Therefore, the specification defines an agent distributor (102) that distribute fusing agent, the agent distributor (102) may distribute any type of fabrication agent such as an inhibitor agent, binding agent, coloring agent, and/or material delivery agent as corresponding structure for the claimed placeholder of “an agent distributor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 2011/0187773 A1), hereinafter Kusakari in view of Crawford et al. (US 5,677,718 A1), hereinafter Crawford.
Regarding Claim 9, Kusakari discloses an additive manufacturing device (printhead 100 Figure 1A) comprising: a build material distributor to successively deposit layers of build material into a build area (rollers 145 Figure 1C); and an agent distributor to selectively distribute a fabrication agent onto the layers of build material (nozzle layer 132 secured to printhead to distribute layers [0004] Figure 1), the agent distributor comprising: at least one fluidic ejection die (nozzle layer 132 has nozzle face 135 [0028] Figure 1B) comprising: a plurality of nozzles arranged into angled columns along a die length (plurality of nozzles 180 along length of nozzle face 135 in parallel columns [0003] Figure 2B) the angled columns distributed across a width of the fluidic ejection die (along width dimensions too [0003] Figure 2B); for each respective nozzle of the plurality of nozzles, a respective ejection chamber fluidically coupled to the respective nozzle (nozzles 180 has descender 650 Figure 6B, pressure pulse down descender 650 causes ejection of fluid through nozzle 180 [0059]) and for each respective ejection chamber, at least one respective fluid feed hole (ascender 630 with chambers 640 Figure 6B necessarily has hole leading to nozzle 180 [0059]) fluidically coupled to the respective ejection chamber (ascender 630 fluidly connected to descender 650 [0057]). Kusakari further teaches adjacent nozzles within an angled column have a pitch such that a resulting output of adjacent nozzles overlap. Kusakari further discloses wherein adjacent nozzles within an angled column have a pitch of 14 droplet pitches between adjacent nozzles or 1/1200th of an inch ([0008]). It would be obvious to one of ordinary skill in the art to try to make the output of the nozzles, ejected droplets, overlap with the pitch of the nozzle itself, and would have a reasonable expectation of success in doing so. Based on the advantages provided in paragraph [0011] of the prior art, such claimed arrangement can reduce inaccuracies in fluid droplet deposition that cause aberrations such as streaks. A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the
anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
However, Kusakari is deficient in disclosing the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length, as claimed in claim 1.
In the analogous art, Crawford discloses a compact ink jet print head has cross-sectionally tapered ink manifolds (16) for supplying ink to ink supply channels (18) leading to the acoustically driven ink pressure chambers (22). An array of closely spaced nozzles (14) which are supplied with ink from the densely packed ink pressure chambers by way of offset channels (71). The tapered manifolds, ink supply channels, pressure chambers, and offset channels are designed to provide uniform operating characteristics among the ink jet nozzles of the array. To enhance the packing density of the pressure chambers, the ink supply channels leading to the pressure chambers and offset channels are positioned in planes between the pressure chambers and nozzles. (see the abstract)
[AltContent: textbox (The rectangular die width and the length are orthogonal to one another.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a plurality of nozzles (14) arranged into angled columns along a die length such that each angled column is non-orthogonal to the die width and length.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One rectangular fluidic ejection die (76))][AltContent: textbox (die length)][AltContent: textbox (die width )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    288
    719
    media_image1.png
    Greyscale


Further, Crawford teaches body 10 is preferably formed of multiple laminated plates or sheets, such as of stainless steel. These sheets are stacked in a superimposed relationship. In the illustrated FIG. 5 embodiment of the present invention, these sheets or plates include a diaphragm plate 60, which forms diaphragm 34, ink inlet 12, and purging outlet 48; an ink pressure chamber plate 62, which defines ink pressure chamber 22, a portion of ink supply manifold 16, and a portion of purging passage 48; a separator plate 64, which defines a portion of ink passage 26, bounds one side of ink pressure chamber 22, defines inlet 20 and outlet 24 to ink pressure chamber 22, defines a portion of ink supply manifold 16, and defines a portion of purging passage 46; an ink inlet plate 66, which defines a portion of passage 26, inlet channel 18, and a portion of purging passage 46; another separator plate 68, which defines portions of passages 26 and 46; an offset channel plate 70, which defines a major or offset portion 71 of passage 26 and a portion of purging manifold 44; a separator plate 72, which defines portions of passage 26 and purging manifold 44; an outlet plate 74, which defines purging channel 42 and a portion of purging manifold 44; and a nozzle plate 76, which defines nozzles 14 of the array.
Therefore, as to claim 9, Crawford discloses at least one rectangular fluidic ejection die (76) comprising: a plurality of nozzles (14) formed on the at least one rectangular fluidic die (76) and arranged into angled columns along a die length, the angled columns distributed across a width of the fluidic ejection die (76), the angled columns arranged such that each angled column is non-orthogonal to the die (76) width and the die length, wherein the die width and the die length are orthogonal to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the angled columns arranged such that each angled column is non-orthogonal to the rectangular fluidic ejection die width and the die length in order to enhance the packing density of the pressure chambers, the ink supply channels leading to the pressure chambers and offset channels are positioned in planes between the pressure chambers and nozzles, as suggested by Crawford.
	As to claim 10, Kusakari in view of Crawford discloses all the limitations as set forth above in the rejection of Claims 9 and 10. Kusakari further discloses wherein the plurality of nozzles are divided into multiple arrays (plurality of nozzles 180 arranged in multiple arrays Figure 1D).
	Regarding claim 11, Kusakari in view of Crawford discloses all the limitations as set forth above in the rejection of Claims 9 and 10. Kusakari is deficient in disclosing sets of neighboring nozzles in the different arrays have different angles relative to the die width.
In the analogous art, Crawford discloses sets of neighboring nozzles (14) in the different arrays have different angles relative to the die width. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that sets of neighboring nozzles in the different arrays have different angles relative to the die width, as the additive manufacturing device of Kusakari so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.
Regarding Claim 12, Kusakari in view of Crawford discloses all the limitations as set forth above in the rejection of Claims 9 and 10. Kusakari is deficient in disclosing the arrays are offset mirrors of one another.
In the analogous art, Crawford discloses the arrays (14) are offset mirrors of one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the arrays are offset mirrors of one another, as the additive manufacturing device of Kusakari so that crosstalk due to pressure waves can be further suppressed.
Regarding Claim 18, Kusakari in view of Crawford discloses all the limitations as set forth above in the rejection of Claims 9 and 12. Kusakari is deficient in disclosing the arrays are offset mirrors of one another along the die length.
Crawford discloses the arrays (14) are offset mirrors of one another along the die length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari so that the arrays are offset mirrors of one another along the die length, as the additive manufacturing device of Kusakari so that crosstalk due to pressure waves can be further suppressed.
Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sachs et al. (US 6,146,567), hereinafter Sachs, and further in view of Crawford et al. (US 5,677,718 A1).
Regarding Claim 13, Kusakari discloses an additive manufacturing device (printhead 100 Figure 1A) comprising: a build material distributor to successively deposit layers of build material into a build area (rollers 145 Figure 1C); and an agent distributor to selectively distribute a fabrication agent onto the layers of build material (nozzle layer 132 secured to printhead to distribute layers [0004] Figure 1), the agent distributor comprising: at least one fluidic ejection die (nozzle layer 132 has nozzle face 135 [0028] Figure 1B) comprising: a plurality of nozzles arranged into angled columns along a die length (plurality of nozzles 180 along length of nozzle face 135, columns direction oblique to width of nozzle face 135 [0003] Figure 2B) the angled columns distributed across a width of the fluidic ejection die (along width dimensions too [0003] Figure 2B), the angled columns arranged such that each angled column is non-orthogonal to a die width (angled columns of nozzles arranged at oblique angles relative to die width [0004] Figure 1B); for each respective nozzle of the plurality of nozzles, a respective ejection chamber fluidically coupled to the respective nozzle (nozzles 180 has fluid pumping chamber 640 Figure 6B, [0035]) and for each respective ejection chamber, at least one respective fluid feed hole (descender 650 Figure 6B necessarily has hole leading to ejection from nozzle 180) fluidically coupled to the respective ejection chamber (descender 650 fluidly connected to chamber 640 [0057], pressure pulse down descender 650 causes ejection of fluid through nozzle 180 [0059]); wherein adjacent nozzles within an angled column have a pitch less than an area covered by an output of a nozzle ([0008]). Kusakari further teaches adjacent nozzles within an angled column have a pitch such that a resulting output of adjacent nozzles overlap.
Kusakari further discloses wherein adjacent nozzles within an angled column have a pitch of 14 droplet pitches between adjacent nozzles or 1/1200th of an inch ([0008]). It would be obvious to one of ordinary skill in the art to try to make the output of the nozzles, ejected droplets, overlap with the pitch of the nozzle itself, and would have a reasonable expectation of success in doing so. Based on the advantages provided in paragraph [0011] of the prior art, such claimed arrangement can reduce inaccuracies in fluid droplet deposition that cause aberrations such as streaks.
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
However, Kusakari is deficient in disclosing a bed to contain the volume of build material; at least one fluidic ejection die which is to reduce vortices between the fluidic ejection die and the bed; the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
In an analogous art, Sachs teaches a three-dimensional printing method (Title) including the use of linear arrays 53 of eight nozzles with appropriate spacing (Column 4 and Figure 6A-B) in which a surface 15 acts as a die for the plurality of nozzles for the printhead 53 (Figure 3). Sachs discloses a bed to contain a volume of build material (bed 51 of porous material Column 5). Sachs teaches one advantage of having a powder bed is to attain a high production rate of producing parts in the printing process such that each cubic centimeter of binder that enters the powder bed binds approximately 1 cubic centimeter of powder and creates a portion of the part of approximately 2 cubic centimeters in volume, which leads to the volume of a part created being roughly twice the volume of binder deposited (Column 1). The teachings of Sachs and the claimed invention would be considered analogous because both ascertain to 3D printing methods using linear arrays of a plurality of nozzles ([Column 4], Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari to include a bed to contain a volume of build material, as the additive manufacturing device of Kusakari since such was
recognized to attain a high production rate of producing parts in the printing process such that each cubic centimeter of binder that enters the powder bed binds approximately 1 cubic centimeter of powder and creates a portion of the part of approximately 2 cubic centimeters in volume, which leads to
the volume of a part created being roughly twice the volume of binder deposited (Column 1). Kusakari in view of Sachs are deficient in disclosing at least one fluidic ejection die which is to reduce vortices between the fluidic ejection die and the bed; the angled columns arranged such that each angled column is non-orthogonal to the die width and the die length.
In another analogous art, Crawford discloses a compact ink jet print head has cross-sectionally tapered ink manifolds (16) for supplying ink to ink supply channels (18) leading to the acoustically driven ink pressure chambers (22). An array of closely spaced nozzles (14) which are supplied with ink from the densely packed ink pressure chambers by way of offset channels (71). The tapered manifolds, ink supply channels, pressure chambers, and offset channels are designed to provide uniform operating characteristics among the ink jet nozzles of the array. To enhance the packing density of the pressure chambers, the ink supply channels leading to the pressure chambers and offset channels are positioned in planes between the pressure chambers and nozzles. (see the abstract)
[AltContent: textbox (The rectangular die width and the length are orthogonal to one another.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a plurality of nozzles (14) arranged into angled columns along a die length such that each angled column is non-orthogonal to the die width and length.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One rectangular fluidic ejection die (76))][AltContent: textbox (die length)][AltContent: textbox (die width )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    288
    719
    media_image1.png
    Greyscale


Further, Crawford teaches body 10 is preferably formed of multiple laminated plates or sheets, such as of stainless steel. These sheets are stacked in a superimposed relationship. In the illustrated FIG. 5 embodiment of the present invention, these sheets or plates include a diaphragm plate 60, which forms diaphragm 34, ink inlet 12, and purging outlet 48; an ink pressure chamber plate 62, which defines ink pressure chamber 22, a portion of ink supply manifold 16, and a portion of purging passage 48; a separator plate 64, which defines a portion of ink passage 26, bounds one side of ink pressure chamber 22, defines inlet 20 and outlet 24 to ink pressure chamber 22, defines a portion of ink supply manifold 16, and defines a portion of purging passage 46; an ink inlet plate 66, which defines a portion of passage 26, inlet channel 18, and a portion of purging passage 46; another separator plate 68, which defines portions of passages 26 and 46; an offset channel plate 70, which defines a major or offset portion 71 of passage 26 and a portion of purging manifold 44; a separator plate 72, which defines portions of passage 26 and purging manifold 44; an outlet plate 74, which defines purging channel 42 and a portion of purging manifold 44; and a nozzle plate 76, which defines nozzles 14 of the array.
Therefore, as to claim 13, Crawford discloses at least one rectangular fluidic ejection die (76) comprising: a plurality of nozzles (14) formed on the at least one rectangular fluidic die (76) and arranged into angled columns along a die length, the angled columns distributed across a width of the fluidic ejection die (76), the angled columns arranged such that each angled column is non-orthogonal to the die (76) width and the die length, wherein the die width and the die length are orthogonal to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs so that the angled columns arranged such that each angled column is non-orthogonal to the rectangular fluidic ejection die width and the die length in order to enhance the packing density of the pressure chambers, the ink supply channels leading to the pressure chambers and offset channels are positioned in planes between the pressure chambers and nozzles, as suggested by Crawford.
Regarding Claim 19, Kusakari in view of Sachs and Crawford disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari is deficient in disclosing the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed.
Crawford discloses at least one rectangular fluidic ejection die (76) comprising: a plurality of nozzles (14) formed on the at least one rectangular fluidic die (76) and arranged into angled columns along a die length, the angled columns distributed across a width of the fluidic ejection die (76), the angled columns arranged such that each angled column is non-orthogonal to the die (76) width and the die length, wherein the die width and the die length are orthogonal to one another.
Kusakari in view of Crawford are deficient in disclosing the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed.
Sachs discloses a bed to contain a volume of build material (bed 51 of porous material Column 5). It would be obvious to one of ordinary skill in the art that the angled columns can move across the bed itself, with the configuration of Sachs, for the advantage described below, and one would have a reasonable expectation of success in doing so. Sachs teaches one advantage of having a powder bed is to attain a high production rate of producing parts in the printing process such that each cubic centimeter of binder that enters the powder bed binds approximately 1 cubic centimeter of powder and creates a portion of the part of approximately 2 cubic centimeters in volume, which leads to the volume of a part created being roughly twice the volume of binder deposited (Column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Crawford so that the angled columns are non-orthogonal to a direction of fluidic ejection die movement across the bed, as the additive manufacturing device of Kusakari in view of Crawford so that printing can be performed while pressurizing at the same timings the pressure chambers which are at corresponding positions in all the actuator units and therefore, the control of the actuator units is facilitated.
Regarding Claim 20, Kusakari in view of Sachs, Crawford disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari is deficient in disclosing in a first set of neighboring nozzles in a first array, an adjacent nozzle that is lower along the die length has a die width position that is greater than an immediately upstream nozzle; and 88578631016/493,050 in a second set of neighboring nozzles in a second array, an adjacent nozzle that is lower along the die length has a die width position that is less than an immediately upstream nozzle.
As to claim 20, Crawford discloses in a first of neighboring nozzles in a first array, an adjacent nozzle that is lower along the die length has a die width position that is greater than an immediately upstream nozzle; and in a second set of neighboring nozzles in a second array, an adjacent nozzle that is lower along the die length has a die width position that is less than an immediately upstream nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs so that the angled columns arranged such that each angled column is non-orthogonal to the rectangular fluidic ejection die width and the die length in order to enhance the packing density of the pressure chambers, the ink supply channels leading to the pressure chambers and offset channels are positioned in planes between the pressure chambers and nozzles, as suggested by Crawford.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Sachs (US 6,146,567), Crawford et al. (US 5,677,718 A1), as applied to Claim 13 above, and further in view of Mark et al. (US 2014/0291886 A1), hereinafter Mark.
Regarding Claim 14, Kusakari in view of Sachs and Crawford disclose all of the limitations above as applied to the rejection of Claim 13. Kusakari in view of Sachs and Crawford are deficient in disclosing the bed moves in a vertical direction as successive layers of build material are deposited into the build area.
Mark teaches various embodiments related to three dimensional printers (Abstract), where a nozzle 710 (Figure 18C) with a corresponding powder bed ([0199]), and roller impregnation system (Figure 44A). Mark discloses the bed moves in a vertical direction as successive layers of build material are deposited into the build area (print bed may be moved down in the z direction [0199]). Mark teaches the advantages of moving the bed in a vertical direction are to allow the nozzle to be cleaned using a forward-feeding cycle, which would allow for more efficient production of a printed three-dimensional part ([0199]). The teachings of Mark and the claimed invention would be considered analogous because both ascertain to 3D printers using powder beds ([0199]), nozzles (Figure 18C), and a roller mechanism (Figure 44A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Sachs and Crawford to incorporate that the bed moves in a vertical direction as successive layers of build material are deposited into the build area, as the additive manufacturing device of Kusakari in view of Sachs and Crawford since such was recognized to allow the nozzle to be cleaned using a forward-feeding cycle, which would allow for more efficient production of a printed three-dimensional part ([0199]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Crawford et al. (US 5,677,718 A1), as applied to Claim 12 above, and further in view of Sachs (US 6,146,567).
Regarding Claim 15, Kusakari in view of Crawford disclose all of the limitations as set forth above in the rejection of Claim 12. Kusakari in view of Crawford are deficient in disclosing wherein the agent distributor translates in a horizontal direction to allow placement of the fabrication agent in a desired pattern.
Sachs discloses wherein the agent distributor translates in a horizontal direction to allow placement of the fabrication agent in a desired pattern (printhead 61 can move left to right Top Column 6, Figure 7B-C). Sachs teaches an advantage of allowing the fabrication agent (printhead) to translate
horizontally is each proportionally deflected stream covering a relatively narrow path 71 as the printhead travels, and that the use of proportional deflection allows for very fine control over the drop placement position in a direction perpendicular to the direction of fast Scan of the raster, allowing for a
more efficient printing process (Top Column 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing device of Kusakari in view of Crawford to incorporate the agent distributor to translate in a horizontal direction to allow placement of the fabrication agent in a desired pattern, as the additive manufacturing device of Kusakari in view of Crawford since such was recognized to proportionally deflect streams covering a relatively narrow path 71 as the printhead travels, and that the use of proportional deflection allows for very fine control over the drop placement position in a direction perpendicular to the direction of fast Scan of the raster, allowing for a more efficient printing process (Top Column 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Crawford to incorporate the agent distributor to translate in a horizontal direction to allow placement of the fabrication agent in a desired pattern, as the additive manufacturing device of Kusakari in view of Crawford since such was recognized to proportionally deflect streams covering a relatively narrow path 71 as the printhead travels, and that the use of proportional deflection allows for very fine control over the drop placement position in a direction perpendicular to the direction of fast Scan of the raster, allowing for a more efficient printing process (Top Column 6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari (US 2011/0187773 A1) in view of Crawford et al. (US 5,677,718 A1), as applied to Claim 9 above, and further in view of Matusik et al. (US-20180056582-A1), hereinafter Matusik.
Regarding Claim 17, Kusakari in view of Crawford disclose all of the limitations as set forth above in the rejection of Claim 9. Kusakari in view of Crawford are deficient in disclosing a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles.
In the analogous art, Matusik teaches devices and methods are described that provide printing of three-dimensional objects using reactive materials such as materials that result in a polyurethane formulation (Abstract). Matusik discloses a difference in length position between the plurality of nozzles arranged into angled column (spacing between adjacent nozzles is range between about 50 um to about 1000 um [0038]) is less than a diameter of the nozzles (diameter range is 5 um to about 100 um [0037]). It would be obvious to one of ordinary skill in the art to try to configure the system such that a nozzle spacing is 50 um and the nozzle diameter is 100 um, thus teaching a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles, and would have a reasonable expectation of success in choosing such dimensions. Matusik teaches the advantage of such dimensions of the diameter and lengthwise spacing include to adjust a volume and/ or size of the outputted droplets, and this can be used to assist in adjusting a size of outputted droplets, thereby manufacturing a more precise object ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Kusakari in view of Crawford so that a difference in length position between the plurality of nozzles arranged into angled column is less than a diameter of the nozzles, as the additive manufacturing device of Kusakari in view of Crawford since such was recognized to adjust a volume and/ or size of the outputted droplets , and this can be used to assist in adjusting a size of outputted droplets, thereby manufacturing a more precise object.
Response to Arguments
Applicant’s arguments, 04/26/2022, with respect to claim(s) 1-15 and 17-20 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the newly added limitations to claims 9 and 13 and that the previously cited references fail to disclose the claimed subject matter. However, in above new grounds of rejections, a new prior art of Crawford et al. (US 5,677,718 A1) is introduced to fully and appropriately address the newly added limitations, as it was discussed above in detail. Therefore, the submitted arguments are moot in view of the above new grounds of the rejections.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoisington et al. (US 2012/0160925) disclose a fluid ejection apparatus includes a fluid distribution layer between a fluid manifold and a substrate.
Mu et al. (US 2017/0355190) disclose an inkjet printhead includes a two-dimensional array of drop ejectors arranged as a plurality of columns, each column including a plurality of banks, and each bank including a plurality of groups that each include a plurality of drop ejectors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        09/28/2022